Citation Nr: 9911883	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to May 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
service connection for PTSD.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD which can be attributed to his period of 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under 38 U.S.C.A. § 1154(b) a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, 
i.e., a claim which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  However, "more than just an allegation" is 
required, "the statue provides that [the claim] must be 
accompanied by evidence."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The "quality and quantity of the evidence 
required ... will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent 'proof of a 
present disability [,] there can be no valid claim").  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998).  

A PTSD claim is well grounded where the veteran has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor, 
which in a PTSD claim is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 
supra; and Gaines v. West, 11 Vet. App. 353, 357 (1998).  38 
C.F.R. § 3.304(f) (1998) also requires that there be a clear 
diagnosis of PTSD, credible supporting evidence that the 
stressor actually occurred, and medical evidence of a link 
between the two.  

As to the first element for service connection for PTSD, a 
"clear diagnosis" should be an "unequivocal" one under the 
appropriate DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM).  DSM-III was revised in 1987 (DSM-III-R) and 
the fourth edition was issued in 1994 (DSM-IV).  Effective 
November 7, 1996, the Schedule for Rating Disabilities 
pertaining to mental disorders was amended (61 Fed.Reg. 
52,700 (November 1996) revising 38 C.F.R. §§ 4.125 and 4.126 
and replacing 4.130 with a section that adopts DSM-IV as the 
basis for the nomenclature for rating mental disorders.  
However, DSM-III-R is still referred to in other regulations 
and M21-1, Part VI, para. 7.46(a) (1995) (describing DSM-III-
R diagnostic criteria for PTSD, and M21-1, Subch. XII, para. 
50.45(b)(1) (1989) (same PTSD criteria as in DSM-III-R).  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

However, the DSM criteria (whether the 3rd or 4th ed.) does 
not add requirements over and above the three primary 
elements in 38 C.F.R. § 3.304(f) and, thus, DSM criteria play 
an auxiliary role in PTSD claims.  Cohen v. Brown, 10 Vet. 
App. 128, 139-40 (1997).  

In the instant case, careful review of the claims folder 
failed to reveal medical evidence of a diagnosis of PTSD; 
thus the appellant has failed to satisfy the first essential 
element of a well grounded claim.  The appellant's service 
medical records do show treatment for complaint of 
'nervousness", diagnosed as anxiety, in September 1971; 
however, there is no further evidence of a psychiatric 
disability in service.  In January 1995, a VA psychiatric 
examination was conducted by a board of two VA psychiatrists.  
The diagnoses on Axis I were:  1) Substance use disorder, 
alcohol dependence, active; and 2) Substance use disorder, 
mixed drug dependence (cocaine, heroin, cannabis), in partial 
remission.  The examiners further commented that "this 
veteran definitely has no significant symptoms in the 
history, in our observation, and in his behavior of a post 
traumatic stress disorder."  VA medical records show in-
patient treatment from June to July 1996 for alcohol 
dependence, continuous; acute alcohol withdrawal syndrome; 
and alcohol induced mood disorder, depressed type.  The 
veteran received outpatient treatment from June to October 
1996 for alcohol dependence in partial remission.  The 
veteran was afforded another VA psychiatric examination in 
January 1997.  It was noted that the veteran had been a 
participant in the VA Alcohol Dependent Treatment Program for 
the preceding 8 months.  The veteran indicated he attended 
therapy five days a week which helped him a lot.  He was 
diagnosed to have:  substance use disorder, alcohol 
dependence, in remission; and cocaine and marihuana abuse, in 
remission.  

The Board further notes that the veteran testified at a 
personal hearing conducted in April 1997, in essence, that he 
had never been diagnosed to have PTSD or any other 
psychiatric disorder; rather, VA mental health professionals 
had always diagnosed and treated him for substance abuse.

In conclusion, in order for a claim for service connection to 
be well grounded, there must be competent medical evidence of 
the existence or diagnosis of a current disorder that can be 
linked to the period of service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As noted above, there is 
no competent medical evidence that the veteran suffers from 
PTSD that can be linked to his period of service.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


